                 5:20-cv-03176-JFA                Date Filed 11/13/20         Entry Number 29          Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                          Jarvis Pate                                  )
                           Petitioner                                  )
                            v.                                         )     Civil Action No.      5:20-cv-3176-JFA
                 Nannette Barnes, Warden                               )
                          Respondent                                   )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                  recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of          %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
O other: The Petition is dismissed for lack of jurisdiction, without prejudice and without requiring the
Respondent to file a return. A certificate of appealability is denied.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Joseph F. Anderson, Jr., United States District Judge, who adopted the Report and
Recommendation of the Honorable Kaymani D. West, United States Magistrate Judge.

                                                                             ROBIN L. BLUME
Date:        November 13, 2020                                              CLERK OF COURT


                                                                            s/ Glenda J. Nance
                                                                                        Signature of Clerk or Deputy Clerk
